Title: To Thomas Jefferson from Benjamin Hawkins, 28 October 1793
From: Hawkins, Benjamin
To: Jefferson, Thomas



Warren in N. Carolina 28th. octr. 1793

For the first time my dear sir, I have an opportunity direct for your house. Micajah Childs called on me this evening on his return to Charlottsville. I avail myself of it by his permission to send you some grape vines.

No. 1Burgundy, called Millers Burgundy, the berries oval and black, the leaves covered with a hoary down.
2Auvorna second Burgundy or black Morillon esteemed the best of the two for wine
3White Frontinac, the French muscat blanc, the bunches large, the berries round and closely clustered.
4Rhenish grape
5.Tokay
6Virginia I believe a native, the bunches large, the berries round, flesh coloured, the leaves large not serrated the greatest climber I have.

[In margin next to above list:] No. 1. 3. 4. 5. 6 planted in 1791. the 26 of march, pruned down to three eyes, in november and the year following they bore No. 1. four bunches, No. 3. three bunches, and the others one, all of which came to perfection.

7Damson Grape, the berries large, oval purple coloured, and grow loose on the bunches, the leaves very much and deeply serrated.
8Royal muscadine or D’arboyce a round white berry, small, the bunch large, the wood and foliage remarkably gross and strong.
9White muscat, from Lun’el, the berries large, when ripe of an amber colour, clouded with brown or russet, a very plentiful bearer. The vine climbs very little.
10white sweetwater
11black sweetwater the bunches short and close.
12Corinth
13I take to be the black Hamburg, the berries dark, oval, not crouded.

I have been successful with all the European vines I have planted. I put cuttings with 2 or 3 eyes obliquely, in the earth, the uppermost eye about an inch under the surface that covered with roted straw and watered, I put the straw to retain the moisture. The watering is repeated on the straw twice a week in the spring if it proves dry. I have had equal success from planting a single eye, with an inch of wood above and below it, an inch or two under ground covered and watered in like manner. The native grapes I find it difficult to propagate by cuttings;
 
You may put your cuttings in a box of earth so as to be kept barely moist ‘till spring, or plant them immediately, and cover well against the frost, the latter I prefer. I put a small stick down by the eye, of every one, and if I plant in the fall I cover with earth about 6, 8, or ten inches, in the spring I reduce the earth, to the eye then cover it an inch or two as before directed.
I have been the whole summer, building mills, wishing success to French Democracy and ruin to the combination of Kings and priests. I am now though late, sowing wheat, clover and Timothy; I am planting apple and peach trees and preparing a large nursery to stock my plantations with all the variety within my reach.
We have had in some parts of this country and of Virginia opposite to me, the longest drought ever known among us, from some week in July till saturday evening, when after very very warm weather it began to rain, the wind at N. E. and cold.
I hope you have escaped the current fever of the country. I have not. I was attacked the last of august, though not dangerously. I have been freed from it but a few days. The Physician in my neighbourhood who corresponds with some in Philadelphia says the disorder is very similar, though not so virulent here as there, we have had but four instances of persons dying with it, in some miles of me, one very healthy in three days one in six and two in nine. Four fifths of all of us have been afflicted with it. We give an emetick, and some times a cathartick, then leave the patient pretty much to nature. Bark has been tryed, but I have not seen an instance of its being efficatious without the aid of snakeroot, and with that aid, it is not much to be depended on.
The rain from the N. E. continued yesterday, and last night, it began to snow, which continued till two oclock, this day, if the earth had been frozen it would have been eighteen inches deep at least, it has generally been four inches during the whole day. This change of weather will be favourable for the citizens of Philadelphia who must have been miserably afflicted. It will cleanse the city, against the meeting of Congress. I am very sincerely your friend

Benjamin Hawkins

